DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 28 January 2021. 
Claims 1-9 are currently pending and being examined. 

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
Claims 6 and 7 reads “the front panel and back panel” should read “the front panel and the back panel” or “the front and back panels”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the second end of the strap has a first thickness and the peripheral flange has a second thickness, wherein the first thickness is substantially the same as the second thickness, and wherein the second end of the strap is coplanar with a plane defined by the peripheral flange.” There is no mention in the specification of what the thicknesses of the flange and strap are and does not say that they are substantially the same thickness. The specification also has no mention of planes or that the strap and flange are coplanar. Therefore, the amendment to claim 1 is new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rondone (US 5,297,679) in view of O’Toole (US 5,284,244).
In regards to Claim 1, Rondone teaches a method for making a blister card (blister package 2; Fig. 3), the method comprising:
providing a front panel (sheet section 34; Fig. 1) comprising a cutaway window (large cutout or opening 14), and a back panel (sheet section 32) hingedly attached to an edge (center score line 30) of the front panel (“The sheet of material is scored lengthwise along a center score line 30 to form two sheet sections 32, 34 which can be folded together so that their peripheries are aligned.” col. 2 l. 63-66);
separating the cutaway portion from the front panel leaving a window in the front panel (“The right-hand (as seen in FIG. 1) sheet section 34 includes a large cutout or opening 14” col. 2 l. 67-68);
placing into the window a blister (transparent tub 4) having a cavity sized to receive at least part of the content item (“The tub 4 includes a container 8 forming a concavity 10 for containing the product (FIG. 2).” col. 2 l. 52-53),
the blister (tub 4) having a peripheral flange (flanges 7, 9);
inserting the content item into the blister card (“A storage position, which is used for storing the product, is shown with broken lines.” col. 3 l. 47-49);
folding the back panel over upon the front panel, with the peripheral flange between the panels (“Tub 4 is placed between the sheet sections so that container 8 protrudes through opening 14 and the lateral flanges 7, 9 are captured in the tracks defined by the overlapping portions of the sheet sections.” col. 3 l. 31-35);
sealing together the front and back panels with the peripheral flange sealed between the front and back panels (“To complete the package, the two sheet sections are secured; e.g. glued, bonded, welded, stapled, riveted or the like, to each other along the three non-joined, peripheral edges of the two sheet sections, care being taken that the tracks which n1ceive the lateral flanges of the tub are not obstructed.” col. 3 l. 36-41).
Rondone does not expressly teach a blister having a peripheral flange and a strap with a first end attached to the blister and a second end opposite the first end; wrapping the strap around a portion of the content item; and wherein the second end of the strap has a first thickness and the peripheral flange has a second thickness, wherein the first thickness is substantially the same as the second thickness, and wherein the second end of the strap is coplanar with a plane defined by the peripheral flange. 
However, O’Toole teaches a blister (thermal formed tray 20; Fig. 4) having a peripheral flange (flange 27) and a strap (foldable tab 30; Fig. 2) with a first end attached to the blister (hinge 34) and a second end opposite the first end (free end portion 31); wrapping the strap around a portion of the content item (“As more clearly shown in FIGS. 2 and 3, the foldable tab 30 folds over the top of the thermal formed tray. The free end portion 31 of the tab is urged into the pair of slots 32 and 33 disposed in the formed tray.” col. 3 l. 8-11); and wherein the second end of the strap has a first thickness (30) and the peripheral flange (27) has a second thickness, wherein the first thickness is substantially the same as the second thickness (see Figs. 2 and 4 showing 30 extends from 27 and has substantially the same thickness), and wherein the second end of the strap is coplanar with a plane defined by the peripheral flange (see Fig. 2 showing that the 30 and 27 are coplanar).


In regards to Claim 2, Rondone as modified by O’Toole teaches the method of claim 1, wherein the second end of the strap (O’Toole: 31) is received into a gap (O’Toole: pair of slots 32 and 33) in the peripheral flange (O’Toole: col. 3 l. 8-11).

In regards to Claim 5, Rondone as modified by O’Toole teaches the method of claim 1, wherein the front panel (Rondone: 34) and back panel (Rondone: 32) are fastened together by adhesive (Rondone: col. 3 l. 36-41).

In regards to Claim 6, Rondone as modified by O’Toole teaches the method of claim 1, wherein the front panel (Rondone: 34) and back panel (Rondone: 32) are fastened together by heat sealing (Rondone: weld; col. 3 l. 36-41).

In regards to Claim 7, Rondone as modified by O’Toole teaches the method of claim 1, wherein the front panel (Rondone: 34) and back panel (Rondone: 32) are hingedly joined along a side edge of the panels (Rondone: 32 and 34 hinged along line 30). 

Claim 3, 4, and 9are rejected under 35 U.S.C. 103 as being unpatentable over Rondone in view of O’Toole, further in view of Bradfield (US 2014/0091003).

In regards to Claim 3, Rondone as modified by O’Toole teaches the method of claim 1, the blister (Rondone: tub 4) and the back panel (Rondone: 32).
Rondone as modified by O’Toole does not expressly teach the cutaway portion is positioned between the blister and the back panel. 
However, Bradfield teaches the cutaway portion (backing panel 160; Fig. 13) is positioned between the blister (blister body portion 142) and the back panel (back card 20; “In FIG. 13, blister 160 is placed upon the inner surface of front card 10 with the blister body 142 received into aperture 12 in front card 10 and blister flange 144 resting on the inner surface of front card 10. Next, backing panel 160 is folded over to cover and close the other half of blister 140 (or, if backing panel 160 is provided as a separate piece, it is now laid upon the other half of blister 140.)” ¶[0070]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Rondone as modified by O’Toole, by keeping the cutaway portion, as taught by Bradfield, to minimize waste during manufacturing. 

In regards to Claim 4, Rondone as modified by O’Toole and Bradfield teaches the method of claim 3, wherein the cutaway portion (Bradfield: 160) is in register with the window (Bradfield: see Fig. 14A showing it registered with the window).

In regards to Claim 9, Rondone as modified by O’Toole teaches the method of claim 1. 
Rondone as modified by O’Toole does not expressly teach the cutaway portion is hingedly joined to the back panel along the side edge of the back panel.
However, Bradfield teaches the cutaway portion (backing panel 160; Fig. 13) and the back panel (back card 20).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Rondone as modified by O’Toole, by keeping the cutaway portion, as taught by Bradfield, to minimize waste during manufacturing. 
Bradfield does not expressly teach the cutaway portion is hingedly joined to the back panel along the side edge of the back panel. However, it would have been obvious design choice to one having ordinary skill in the art to have the hinge be on the edge of the back panel because Applicant has not disclosed that the hinge location provides an advantage or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the hinge location of Bradfield and the claimed hinge location because they both perform the same function. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rondone in view of O’Toole, further in view of Fethke (US 4,165,805).

In regards to Claim 8, Rondone as modified by O’Toole teaches the method of claim 1, wherein the blister cavity (Rondone: 4). 
Rondone as modified by O’Toole does not expressly teach the blister cavity receives an upper portion of the content item, while a lower portion or portions of the content item extend below the blister card.
However, Fethke teaches the blister cavity (plastic blister coving 12; Fig. 1) receives an upper portion of the content item (see Fig. 1 showing 12 containing the upper portion of the scissors), while a lower portion or portions of the content item extend below the blister card (See Fig. 1 showing a handle of the scissors is located outside of 12).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Rondone as modified by O’Toole, by exposing part of the product outside of the blister, as taught by Fethke, so the consumer can test the handle of the product before purchasing it. (Fethke col. 1 l. 30-34). 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATIE L GERTH/Examiner, Art Unit 3731   

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731